Name: 2010/455/EU: Commission Decision of 13Ã August 2010 amending Decisions 2008/934/EC and 2008/941/EC as regards the date until which authorisations may continue to be in force and the period of grace, in cases where the notifier has submitted an application in accordance with the accelerated procedure under Regulation (EC) NoÃ 33/2008 (notified under document C(2010) 5536) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  competition;  deterioration of the environment;  agricultural activity;  means of agricultural production;  health;  agricultural policy
 Date Published: 2010-08-17

 17.8.2010 EN Official Journal of the European Union L 216/19 COMMISSION DECISION of 13 August 2010 amending Decisions 2008/934/EC and 2008/941/EC as regards the date until which authorisations may continue to be in force and the period of grace, in cases where the notifier has submitted an application in accordance with the accelerated procedure under Regulation (EC) No 33/2008 (notified under document C(2010) 5536) (Text with EEA relevance) (2010/455/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Commission Decision 2008/934/EC of 5 December 2008 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (2) and Commission Decision 2008/941/EC of 8 December 2008 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (3) establish the lists of active substances for which the notifier withdrew its support of the inclusion of the active substance concerned in Annex I to Directive 91/414/EEC in accordance with Article 11e of Commission Regulation (EC) No 1490/2002 (4) and Article 24e of Commission Regulation (EC) No 2229/2004 (5). (2) For most of the substances concerned applications have been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Commission Regulation (EC) No 33/2008 of 17 January 2008 laying down detailed rules for the application of Council Directive 91/414/EEC as regards a regular and an accelerated procedure for the assessment of active substances which were part of the programme of work referred to in Article 8(2) of that Directive but have not been included into its Annex I (6). (3) In order to allow the examination of those substances to be completed, it is necessary to extend the period for Member States to withdraw authorisations and the period of grace they may grant in respect of those substances. (4) Decisions 2008/934/EC and 2008/941/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision 2008/934/EC Decision 2008/934/EC is amended as follows: 1. in Article 2, the following paragraph is added: However, the latest date for Member States to withdraw such authorisations shall be 31 December 2011 where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Regulation (EC) No 33/2008.; 2. in Article 3, the following paragraph is added: However, any such period of grace shall expire on 31 December 2012 at the latest where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Regulation (EC) No 33/2008.. Article 2 Amendment to Decision 2008/941/EC Decision 2008/941/EC is amended as follows: 1. in Article 2, the following paragraph is added: However, the latest date for Member States to withdraw such authorisations shall be 31 December 2011 where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Regulation (EC) No 33/2008.; 2. in Article 3, the following paragraph is added: However, any such period of grace shall expire on 31 December 2012 at the latest where an application has been submitted in accordance with the accelerated procedure provided for in Articles 14 to 19 of Regulation (EC) No 33/2008.. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 August 2010. For the Commission John DALLI Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 333, 11.12.2008, p. 11. (3) OJ L 335, 13.12.2008, p. 91. (4) OJ L 224, 21.8.2002, p. 23. (5) OJ L 379, 24.12.2004, p. 13. (6) OJ L 15, 18.1.2008, p. 5.